Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-34, 36-44, 46-60, 66-73, and 75-78 of copending Application No. 13/982810 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same structure of the material as variously recited in the child application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19-20 and 22-23 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tabata et al., US 2010/0069507 (Tabata, IDS).
Regarding claims 19-20 and 22,  Tabata discloses a filter medium for an aqueous solution (abstract) comprising a porous, plant-based carbon material (abstract, Table 3) having a surface area of 100 m2/g or more (abstract, ¶ 0026), a volume of micro fine pores (15μm – 2nm as measured via mercury penetration method, ¶ 0037, 0069) of 1.0 cm3/g or more (fig. 5, Table 3), a volume of meso and macro fine pores (2nm – 50+nm as measured via BJH method, ¶ 0016, 0025) of 0.3 cm3/g or more (fig. 5, ¶ 0025), and where the plant-based carbon material contains at least one component selected from the group consisting of sodium, magnesium, potassium, and calcium as a raw material (Table 2).
Regarding claim 23, Tabata is silent with respect to the recited performance properties of the porous carbon material.  Nevertheless, modified Tabata discloses a product having the same recited composition, surface area, pore diameter, and pore volume; therefore, it is inherent that the product has the recited physical properties absent a showing to the contrary (MPEP 2112.01, Sections I-II).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18, 21, and 24-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabata et al., USPA 2010/0069507 (Tabata, IDS) in view of Robinson, US 4954469 (Robinson, IDS).
Regarding claims 1-2 and 4,  Tabata discloses a decontaminant for an aqueous solution (abstract) comprising a porous, plant-based carbon material (abstract, Table 3) having a surface area of 100 m2/g or more (abstract, ¶ 0026), a volume of micro fine pores (15μm – 2nm as measured via mercury penetration method, ¶ 0037, 0069) of 1.0 cm3/g or more (fig. 5, Table 3), a volume of meso and macro fine pores (2nm – 50+nm as measured via BJH method, ¶ 0016, 0025) of 0.3 cm3/g or more (fig. 5, ¶ 0025), and where the plant-based carbon material contains at least one component selected from the group consisting of sodium, magnesium, potassium, and calcium as a raw material (Table 2).
While Tabata discloses that the particle size can be modified based on the desired purpose (¶ 0013), Tabata does not explicitly disclose that the particle size comprises sizes greater than 75μm.  However, Robinson discloses a water treatment system utilizing activated carbon having a trimodal pore size distribution, i.e. micro/meso/macro pore sizes (abstract, C2/L62-C3/L7), where the particle size of the material is from about 0.17mm-0.71mm (abstract, Tables 3, 5).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the material of Tabata to have particles encompassing the ranges 
Regarding claim 3, while modified Tabata (in view of Robinson) discloses a decontaminant having a volume of fine pores in the range of 3nm to 20nm as a ratio of the total pore volume (fig. 5), Tabata does not explicitly disclose the recited ratio.  However, it would have been obvious to one having ordinary skill in the art to modify Tabata to encompass the recited range since it has been held that where the general conditions of a claim are recited in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Regarding claim 5, Tabata (in view of Robinson) is relied upon as set forth above.  Tabata is silent with respect to the recited bulk density of the material.  However, Robinson discloses activated carbon filtration materials (seen above) having bulk densities of 0.27-0.32 g/cm3 (abstract).  
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Tabata to provide an activated carbon having a bulk density as described in Robinson in order to maximize the content of activated carbon in filtration materials and increase the capacity of the activated carbon to provide favorable adsorption dynamics during use as a filtration material.
Regarding claims 6-9, modified Tabata (as relied upon above) further discloses that the decontaminant comprises a binder (Example 8).
Regarding claims 10-13, modified Tabata (as relied upon above) further discloses a decontaminant comprising a support member (¶ 0022).
Regarding claims 14 and 16-18, modified Tabata (as relied upon above) further discloses a filtration medium comprising the decontaminant (¶ 0022).
Regarding claim 15, Tabata (in view of Robinson) is relied upon as set forth above.  Tabata is silent with respect to the recited bulk density of the material.  However, Robinson discloses activated carbon filtration materials (seen above) having bulk densities of 0.27-0.32 g/cm3 (abstract).  
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Tabata to provide an activated carbon having a bulk density as described in Robinson in order to maximize the content of activated carbon in filtration materials and increase the capacity of the activated carbon to provide favorable adsorption dynamics during use as a filtration material.
Regarding claim 21, modified Tabata is relied upon in the rejections set forth above.
Regarding claims 24-30, modified Tabata is silent with respect to the recited performance properties of the porous carbon material.  Nevertheless, modified Tabata discloses a product having the same recited composition, surface area, pore diameter, pore volume, and particle size (see rejections above); therefore, it is inherent that the product has the recited physical properties absent a showing to the contrary (MPEP 2112.01, Sections I-II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779